Exhibit 99.1 The Savannah Bancorp, Inc. July 17, 2007 For Release: Immediately Savannah Bancorp Reports 2.3 Percent Second Quarter EPS Increase and Declares Regular Quarterly Dividend SAVANNAH, Ga.(Prime Newswire) - July 17, 2007 - The Savannah Bancorp, Inc. (Nasdaq: SAVB) reported net income for the second quarter 2007 of $2,591,000, up 2.1 percent from $2,538,000 in the second quarter 2006.Net income per diluted share was 44 cents compared to 43 cents per diluted share in the second quarter of 2006, an increase of 2.3 percent.Second quarter 2007 earnings were up $280,000, or 12%, compared to first quarter 2007 earnings of $2,311,000.Prior period per share amounts have been restated to reflect the 5-for-4 stock split in December 2006. Return on average equity was 14.94 percent, return on average assets was 1.23 percent and the efficiency ratio was 53.40 percent in the second quarter 2007. Total assets increased 13 percent to $873 million at June 30, 2007, up $101 million from $772 million a year earlier.Loans, excluding loans held for sale, were $752 million compared to $657 million one year earlier, an increase of 14 percent.Deposits totaled $726 million and $642 million at June 30, 2007 and 2006, respectively, an increase of 13 percent. John Helmken, President & CEO, said, “I am continually proud of the focus of our production teams, growing loans and deposits in excess of $95 million and $84 million, respectively, over the past year.During the current challenging interest rate and economic environment, it is a testament to the quality of our employees and customers that we have continued to produce above average loan growth while maintaining excellent credit quality.Our current and future success in growing our customer base, loans, deposits and the resulting earnings depends upon the retention and addition of exceptionally talented people who serve our customers well.We have been fortunate to enjoy a significant measure of success in these areas.” The Company continues to report nonperforming asset percentages and loan past dues that are better than industry averages.Nonperforming assets were $2,595,000 or 0.34 percent of total loans and other real estate at June 30, 2007 compared to $2,559,000 or 0.39 percent at June 30, 2006.Second quarter net credit losses were $98,000 for 2007 compared to net credit losses of $3,000 in the second quarter 2006. Provision for credit losses for the second quarter of 2007 was $395,000 compared to $360,000 for the second quarter of 2006.Net credit losses were $332,000 for the first six months of 2007 compared to net credit recoveries of $3,000 in the first six months of 2006. Provision for credit losses for the first six months of 2007 was $895,000 compared to $775,000 for the first six months of 2006. For the first six months of 2007, net income was $4,902,000 versus $4,889,000 in the first six months of 2006.Earnings per diluted share were $0.83 in the first six months of 2007 and 2006.Return on average equity was 14.42 percent, return on average assets was 1.17 percent, net interest margin was 4.15 percent and the efficiency ratio was 54.58 percent in the first six months of 2007. Net interest income increased 3.1 percent in the second quarter 2007 over the second quarter 2006.Second quarter net interest margin declined to 4.13 percent in 2007 from 4.51 percent in 2006 primarily due to higher funding costs.Noninterest income declined $86,000, or 7.9 percent in the first quarter of 2007 versus the same period in 2006 due to lower mortgage related income and lower service charges on deposit accounts.Noninterest expense increased $50,000 or 1.0 percent in the second quarter 2007 compared to the second quarter 2006.Higher personnel, occupancy, equipment and information technology costs were partially offset by lower other operating expenses. Today, the Board of Directors approved a regular quarterly cash dividend of 12 cents per share payable on August 20, 2007 to shareholders of record on July 27, 2007. - 1 - The Savannah Bancorp, Inc. (SAVB), a bank holding company for The Savannah Bank, N.A., Bryan Bank & Trust (Richmond Hill, Georgia) and Harbourside Community Bank (Hilton Head Island, SC), is headquartered in Savannah, Georgia.SAVB began operations in 1990.Its primary businesses include deposit, credit, trust and mortgage origination services provided to local customers. This press release may contain forward-looking statements as defined by federal securities law which involve significant risks and uncertainties. Actual results could differ materially from those contained in or implied by such statements for a variety of reasons including, but not limited to: changes in interest rates; changes in accounting principles, policies, or guidelines; significant changes in the economic scenario: significant changes in regulatory requirements; and significant changes in securities markets. The Savannah Bancorp, Inc. does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made. Any such statements are made in reliance on the safe harbor protections provided under the Private Securities Act of 1995. Contacts: John C. Helmken II, President andCEO, 912-629-6486 Robert B. Briscoe, Chief Financial Officer, 912-629-6525 Attachments - 2 - The Savannah Bancorp, Inc. and Subsidiaries Second Quarter Financial Highlights June 30, 2007 and 2006 (Unaudited) ($ in thousands, except share data) % Balance Sheet Data at June 30 2007 2006 Change Total assets $872,664 $772,026 13 Interest-earning assets 829,589 734,420 13 Loans 752,328 657,128 14 Allowance for credit losses 9,517 8,591 11 Non-accruing loans 1,895 2,049 (7.5) Loans past due 90 days - accruing 44 510 (91) Other real estate owned 656 - - Deposits 726,013 642,393 13 Interest-bearing liabilities 706,804 606,828 16 Shareholders' equity 70,025 61,018 15 Allowance for credit losses to total loans 1.27 % 1.31 % (3.1) Nonperforming assets to total loans and OREO 0.34 % 0.39 % (13) Loan to deposit ratio 103.62 % 102.29 % 1.3 Equity to assets 8.02 % 7.90 % 1.5 Tier 1 capital to risk-weighted assets 11.32 % 11.47 % (1.3) Total capital to risk-weighted assets 12.57 % 12.72 % (1.2) Book value per share (a) $12.00 $10.60 13 Outstanding shares (a) 5,834 5,759 1.3 Market value per share (a) $25.10 $30.26 (17) Performance Ratios for the Second Quarter Net income $2,591 $2,538 2.1 Return on average assets 1.23 % 1.33 % (7.5) Return on average equity 14.94 % 16.91 % (12) Net interest margin 4.13 % 4.51 % (8.4) Efficiency ratio 53.40 % 53.84 % (0.8) Per share data: (a) Net income - basic $0.44 $0.44 - Net income - diluted $0.44 $0.43 2.3 Dividends $0.120 $0.112 7.1 Average shares: (a) Basic 5,824 5,759 1.1 Diluted 5,899 5,886 0.2 Performance Ratios for the First Six Months Net income $4,902 $4,889 0.3 Return on average assets 1.17 % 1.31 % (11) Return on average equity 14.42 % 16.53 % (13) Net interest margin 4.15 % 4.55 % (8.8) Efficiency ratio 54.58 % 54.16 % 0.8 Per share data: (a) Net income - basic $0.84 $0.85 (0.4) Net income - diluted $0.83 $0.83 - Dividends $0.240 $0.224 7.1 Average shares: (a) Basic 5,803 5,759 0.8 Diluted 5,895 5,890 0.1 (a)Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. -3 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets June 30, 2007 and 2006 (Unaudited) ($ in thousands, except share data) June 30, 2007 2006 Assets Cash and due from banks $23,093 $19,413 Interest-bearing deposits 8,777 4,400 Federal funds sold 4,874 18,266 Cash and cash equivalents 36,744 42,079 Securities available for sale, at fair value (amortized cost of $64,379 in 2007 and $52,268 in 2006) 63,489 51,220 Loans held for sale 1,126 4,407 Loans, net of allowance for credit losses of $9,517 in 2007 and $8,591 in 2006 742,811 648,537 Premises and equipment, net 6,198 5,714 Other real estate owned 656 - Bank-owned life insurance 5,870 5,655 Other assets 15,770 14,414 Total assets $872,664 $772,026 Liabilities Deposits: Noninterest-bearing $89,098 $97,909 Interest-bearing demand 122,209 94,081 Savings 18,627 18,540 Money market 168,411 137,721 Time deposits 327,668 294,142 Total deposits 726,013 642,393 Short-term borrowings 56,437 36,560 FHLB advances - long-term 3,142 15,474 Subordinated debt 10,310 10,310 Other liabilities 6,737 6,271 Total liabilities 802,639 711,008 Shareholders' equity Common stock, par value $1 per share: authorized 20,000,000 shares; issued 5,833,860 and 4,607,647 shares in 2007 and 2006, respectively 5,834 4,608 Preferred stock, par value $1 per share: authorized 10,000,000 shares, none issued - - Additional paid-in capital 36,347 36,480 Retained earnings 29,189 21,870 Treasury stock, 318 and 267 shares in 2007 and 2006, respectively (4) (4) Accumulated other comprehensive loss, net (1,341) (1,936) Total shareholders' equity 70,025 61,018 Total liabilities and shareholders' equity $872,664 $772,026 - 4 - The Savannah Bancorp, Inc. and Subsidiaries Consolidated Statements of Income For the Six Months Ended 2007 and 2006and Five Quarters Ending June 30, 2007 ($ in thousands, except per share data) (Unaudited) (Unaudited) For the Six Months Ended 2007 2006 Q2-07 / June 30, % Second First Fourth Third Second Q2-06 2007 2006 Chg Quarter Quarter Quarter Quarter Quarter % Chg Interest and dividend income Loans, including fees $29,224 $24,269 20 $14,872 $14,351 $14,063 $13,209 $12,548 19 Loans held for sale 69 441 (84) 35 34 52 64 233 (85) Investment securities 1,346 1,068 26 726 620 599 572 559 30 Deposits with banks 201 102 97 119 83 127 65 54 120 Federal funds sold 296 275 7.6 125 172 116 166 148 (16) Total interest and dividendincome 31,136 26,155 19 15,877 15,260 14,957 14,076 13,542 17 Interest expense Deposits 12,571 8,336 51 6,479 6,092 5,754 5,251 4,443 46 Short-term borrowings 1,242 911 36 618 625 561 326 546 13 FHLB advances 319 444 (28) 155 164 168 166 197 (21) Subordinated debt 416 389 6.9 213 203 214 214 200 6.5 Total interest expense 14,548 10,080 44 7,465 7,084 6,697 5,957 5,386 39 Net interest income 16,588 16,075 3.2 8,412 8,176 8,260 8,119 8,156 3.1 Provision for credit losses 895 775 15 395 500 450 360 360 9.7 Net interest income after the provision for credit losses 15,693 15,300 2.6 8,017 7,676 7,810 7,759 7,796 2.8 Noninterest income Service charges on deposits 695 753 (7.7) 348 347 389 384 377 (7.7) Mortgage related income, net 376 482 (22) 166 210 200 203 252 (34) Trust fees 365 325 12 189 176 170 164 166 14 Other operating income 617 599 3.0 297 319 331 305 291 2.1 Total noninterest income 2,053 2,159 (4.9) 1,000 1,052 1,090 1,056 1,086 (7.9) Noninterest expense Salaries and employee benefits 5,802 5,476 6.0 2,838 2,964 2,659 2,717 2,785 1.9 Occupancy and equipment 1,540 1,397 10 782 758 768 755 746 4.8 Information technology 806 736 10 381 425 417 372 374 1.9 Other operating expense 2,026 2,266 (11) 1,025 1,000 1,293 1,101 1,071 (4.3) Total noninterest expense 10,174 9,875 3.0 5,026 5,147 5,137 4,945 4,976 1.0 Income before income taxes 7,572 7,584 (0.2) 3,991 3,581 3,763 3,870 3,906 2.2 Income tax expense 2,670 2,695 (0.9) 1,400 1,270 1,240 1,280 1,368 2.3 Net income $4,902 $4,889 0.3 $2,591 $2,311 $2,523 $2,590 $2,538 2.1 Net income per share: (a) Basic $ .84 $ .85 (1.2) $ .44 $ .40 $ .44 $ .45 $ .44 - Diluted $ .83 $ .83 - $ .44 $ .39 $ .43 $ .44 $ .43 2.3 Average basic shares (000s) (a) 5,803 5,759 0.8 5,824 5,783 5,779 5,761 5,759 1.1 Average diluted shares (000s) (a) 5,895 5,890 0.1 5,899 5,890 5,884 5,886 5,894 0.1 Performance Ratios Return on average equity 14.42% 16.53% (13) 14.94% 13.90% 15.33% 16.46% 16.91% (12) Return on average assets 1.17% 1.31% (11) 1.23% 1.12% 1.24% 1.34% 1.33% (7.5) Net interest margin 4.15% 4.55% (8.8) 4.13% 4.17% 4.26% 4.42% 4.51% (8.4) Efficiency ratio 54.58% 54.16% (0.8) 53.40% 55.78% 54.94% 53.90% 53.84% .8 Average equity 68,544 59,630 15 69,583 67,434 65,297 62,435 60,195 16 Average assets 845,071 750,955 13 855,989 834,033 809,491 767,649 765,080 12 Average interest-earning assets 810,525 716,342 13 821,253 799,678 772,192 732,405 729,101 13 (a) Share and per share amounts have been restated to reflect the effect of a 5-for-4 stock split in December 2006. - 5 - The Savannah Bancorp, Inc. & Subsidiaries Loan Concentration Schedule June 30, 2007 and December 31, 2006 ($ in thousands) 6/30/07 % of Total 12/31/06 % of Total % Dollar Change Non-residential real estate Owner-occupied $113,298 15 $90,848 13 25 Non owner-occupied 91,783 12 98,032 13 (6) Construction 25,333 3 22,128 3 14 Commercial land and lot development 39,104 5 35,610 5 10 Total non-residential real estate 269,518 35 246,618 34 9 Residential real estate Owner-occupied – 1-4 family 79,440 11 87,965 12 (10) Non owner-occupied – 1-4 family 106,408 14 (a) 101,397 14 5 Construction 66,161 9 (a) 77,417 11 (15) Residential land and lot development 109,258 14 93,060 13 17 Home equity lines 40,655 5 40,794 6 0 Total residential real estate 401,922 53 400,633 56 0 Total real estate loans 671,440 89 647,251 90 4 Commercial 61,898 8 57,740 8 7 Consumer 19,585 3 16,624 2 18 Unearned fees, net (599) - (693) - (14) Total loans, net of unearned fees $ 752,324 100 $ 720,922 100 4.4 (a) Includes a reclassification of $33 million of completed construction loans from the construction category to the non-owner occupied 1-4 family category to conform to the June 30, 2007 presentation as required by regulatory guidelines. During the first half of 2007, residential real estate loans have remained flat in total and non-residential real estate loans have increased by 9 percent.During 2006, decisions were made to de-emphasize construction loan growth as evidenced by the decline of 15 percentin the construction loan portfolio during 2007. Commercial and residential land and lot development portfolios generally represent loans to experienced real estate developers and financially strong, long-term real estate investors who have the financial strength to service the debt during the slower real estate markets. - 6 - The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – Second Quarter, 2007 and 2006 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to QTD QTD QTD QTD QTD QTD Vari- 6/30/07 6/30/06 6/30/07 6/30/06 6/30/07 6/30/06 Ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets $9,207 $4,545 5.18 4.77 Interest-bearing deposits $119 $54 $65 $5 $60 56,757 48,609 5.01 4.35 Investments - taxable 709 527 182 80 102 2,060 2,500 7.79 11.39 Investments - non-taxable 40 71 (31) (22) (9) 9,408 12,188 5.33 4.87 Federal funds sold 125 148 (23) 14 (37) 2,063 13,394 6.80 6.98 Loans held for sale 35 233 (198) (6) (192) 741,758 647,865 8.05 7.77 Loans (c) 14,888 12,548 2,340 452 1,888 821,253 729,101 7.77 7.47 Total interest-earning assets 15,916 13,581 2,335 545 1,790 34,736 35,979 Noninterest-earning assets $855,989 $765,080 Total assets Liabilities and equity Deposits $ 120,092 $ 91,810 2.09 1.10 NOW accounts 625 252 373 227 146 18,799 19,901 1.02 1.01 Savings accounts 48 50 (2) 0 (2) 162,397 129,841 4.41 3.52 Money market accounts 1,784 1,138 646 288 358 125,404 104,139 5.36 4.52 CDs, $100M or more 1,677 1,174 503 218 285 68,149 78,931 4.78 3.70 CDs, broker 812 728 84 213 (129) 121,831 104,675 5.05 4.22 Other time deposits 1,533 1,101 432 217 215 616,672 529,297 4.21 3.37 Total interest-bearing deposits 6,479 4,443 2,036 1,108 928 12,095 15,904 5.14 4.97 FHLB advances – long-term 155 197 (42) 7 (49) 48,122 43,962 5.14 4.98 Short-term borrowings 617 546 71 18 53 10,310 10,310 8.33 7.78 Subordinated debt 214 200 14 14 0 Total interest-bearing 687,199 599,473 4.36 3.60 liabilities 7,465 5,386 2,079 1,136 943 92,844 98,671 Noninterest-bearing deposits 6,363 6,741 Other liabilities 69,583 60,195 Shareholders' equity $855,989 $765,080 Liabilities and equity 3.41 3.87 Interest rate spread 4.13 4.51 Net interest margin Net interest income $8,451 $8,195 $256 ($ 591) $847 $134,054 $129,628 Net earning assets $709,516 $627,968 Average deposits 3.66 2.84 Average cost of deposits 105% 103% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $39in the second quarter 2007 and 2006. (c) Average nonaccruing loans have been excluded from total averageloans and categorized innoninterest-earning assets. -7 - The Savannah Bancorp, Inc. and Subsidiaries Average Balance Sheet and Rate/Volume Analysis – First Six Months 2007 and 2006 Taxable-Equivalent (a) Variance Average Balance Average Rate Interest (b) Attributable to YTD YTD YTD YTD YTD YTD Vari- 6/30/07 6/30/06 6/30/07 6/30/06 6/30/07 6/30/06 Ance Rate Volume ($ in thousands) (%) ($ in thousands) ($ in thousands) Assets $7,710 $4,458 5.26 4.61 Interest-bearing deposits $201 $102 $99 $14 $85 53,986 46,623 4.91 4.32 Investments - taxable 1,314 998 316 136 180 2,000 2,717 7.86 11.13 Investments - non-taxable 78 150 (72) (44) (28) 11, 309 11,774 5.28 4.71 Federal funds sold 296 275 21 33 (12) 1,859 13,033 7.48 6.82 Loans held for sale 69 441 (372) 43 (415) 733,661 637,737 8.04 7.67 Loans (c) 29,256 24,269 4,987 1,170 3,817 810,525 716,342 7.77 7.39 Total interest-earning assets 31,214 26,235 4,979 1,350 3,629 34,546 34,613 Noninterest-earning assets $845,071 $750,955 Total assets Liabilities and equity Deposits $ 114,642 $ 90,116 2.05 1.08 NOW accounts 1,167 483 684 433 251 18,596 19,890 1.01 0.99 Savings accounts 93 98 (5) 2 (7) 156,181 129,004 4.34 3.32 Money market accounts 3,359 2,123 1,236 653 583 121,312 98,089 5.30 4.33 CDs, $100M or more 3,189 2,106 1,083 472 611 74,090 84,807 4.81 3.61 CDs, broker 1,768 1,519 249 505 (256) 120,588 99,546 5.01 4.07 Other time deposits 2,995 2,007 988 464 524 605,409 521,452 4.19 3.22 Total interest-bearing deposits 12,571 8,336 4,235 2,508 1,727 12,680 18,160 5.07 4.93 FHLB advances – long-term 319 444 (125) 13 (138) 48,734 37,795 5.14 4.86 Short-term borrowings 1,242 911 331 52 279 10,310 10,310 8.14 7.61 Subordinated debt 416 389 27 27 0 Total interest-bearing 677,133 587,717 4.33 3.46 liabilities 14,548 10,080 4,468 2,536 1,932 92,988 96,050 Noninterest-bearing deposits 6,406 7,558 Other liabilities 68,544 59,630 Shareholders' equity $845,071 $750,955 Liabilities and equity 3.44 3.93 Interest rate spread 4.15 4.55 Net interest margin Net interest income $16,666 $16,155 $511 ($ 1,186) $1,697 $133,392 $128,625 Net earning assets $698,397 $617,502 Average deposits 3.63 2.72 Average cost of deposits 105% 103% Average loan to deposit ratio (a) This table shows the changes in interest income and interest expense for the comparative periods based on either changes in average volume or changes in average rates for interest-earning assets and interest-bearing liabilities.Changes which are not solely due to rate changes or solely due to volume changes are attributed to volume. (b) The taxable equivalent adjustment results from tax exempt income less non-deductible TEFRA interest expense and was $78 and $80 in the first six months 2007 and 2006, respectively. (c) Average nonaccruing loans have been excluded from total average loans and categorized in noninterest-earning assets. - 8 -
